Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A third request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.
 	Claims 25-43 are currently pending and are under examination.
Benefit of priority is to December 7, 2015.

Withdrawal of Objections and Rejections:
The provisional rejection of Claim 25-43 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11, 13-15,17, 18, and 24-26 of copending Application No. 15/782,006 is withdrawn in view of the JRA petition decision granted August 4, 2022
The objection to Claim 33 is withdrawn.

	
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Kelly K. Reynolds on August 15, 2022.
Examiner’s Amendments to the Claims:
Please amend Claim 25 as follows:
25. (Currently Amended). A detergent composition, comprising a surfactant and a polypeptide having beta-glucanase activity, wherein the polypeptide has at least 90% sequence identity to the sequence of amino acids 1-222 of SEQ ID NO: 7 or a fragment thereof, wherein the composition is in the form of a bar, a tablet, a powder, a granule, a paste or a liquid and is not a dish wash composition.

	Claims 25-44 are allowable.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656